PETITION, for a construction of the following clause of the will of Ellen S. Clark: "To Kenrick C. Bean, son of said Mary I. Bean, and to Jeremiah E. Franklin, son of said Anna D. Franklin, provided he reach the age of twenty-one years, I give to each the sum of one thousand dollars." At the October term, 1908, of the superior court it was held by Stone, J., that Kenrick's legacy vested on Mrs. Clark's death, and the defendant excepted. Upon consideration of the case in the supreme court the order was,
Exception overruled.